FilingCase 0:19-cv-61797-RKA
      # 91559806               Document
                   E-Filed 06/24/2019    1-1 Entered
                                      01:36:32 PM on FLSD Docket 07/17/2019 Page 1 of 6



            IN THE COUNTY COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                       IN AND FOR BROWARD COUNTY, FLORIDA


           JOSH NEWLAND,                                          CASE NO.:

                  Plaintiff,
           v.

           ALL PAVING INC.,
           a Florida Profit Corporation,

                  Defendant.
            _______________________________/

                               COMPLAINT & DEMAND FOR JURY TRIAL

                  Plaintiff, JOSH NEWLAND (“Plaintiff” or “Mr. Newland”), by and through

           undersigned counsel, files this Complaint against Defendant, ALL PAVING INC.

           (“Defendant” or “AP”), and states as follows:

                                           NATURE OF THE SUIT

                   1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to

           recover from Defendant overtime compensation, liquidated damages, and reasonable

           attorneys’ fees and costs.

                                    PARTIES, JURISDICTION, AND VENUE

                  2.      Plaintiff was a non-exempt hourly paid employee who construction

           related and manual labor for Defendant.

                  3.      Defendant is a Florida Profit Corporation located in Broward County,

           Florida, and who, at all times relevant, performed work in Broward County, Florida.

                  4.      Jurisdiction and Venue are proper in this Court, as the actions giving rise

           to this lawsuit arise out under federal law, and occurred in Broward County, Florida.

                                                       1
Case 0:19-cv-61797-RKA Document 1-1 Entered on FLSD Docket 07/17/2019 Page 2 of 6



               5.    Plaintiff is seeking in excess of $5,000.00 inclusive of attorneys’ fees and

      costs.

                                        FLSA COVERAGE

               6.    At all times material hereto, Defendant was, and continues to be an

      “employer” within the meaning of 29 U.S.C. § 203(d).

               7.    At all times material hereto, Plaintiff was an “employee” within the

      meaning of the FLSA.

               8.    At all times material hereto, Defendant was Plaintiff’s “employer” within

      the meaning of the FLSA.

               9.    At all times material hereto, Defendant was, and continues to be, an

      “enterprise engaged in commerce” or in the production of goods for commerce as defined

      by the FLSA.

               10.   At all times material hereto, Defendant had two (2) or more employees

      handling, selling, or otherwise working on goods or materials that had been moved in or

      produced for commerce, such as labor tools and equipment and machinery.

               11.   At all times material hereto, the work performed by Plaintiff was directly

      essential to the business performed by Defendant in that Defendant could not operate its

      business without laborers like Plaintiff.

                                       FACTUAL ALLEGATIONS

               12.   Plaintiff worked for Defendant as an hourly paid laborer from July 2018,

      through November 1, 2018.

               13.   Throughout Plaintiff’s employment Defendant regularly required

      Plaintiff to work in excess of forty (40) hours per week.


                                                  2
Case 0:19-cv-61797-RKA Document 1-1 Entered on FLSD Docket 07/17/2019 Page 3 of 6



             14.      Defendant failed to pay Plaintiff full and proper overtime compensation

      for all hours worked over forty (40) per week during the relevant limitations period.

             15.      Plaintiff should have been compensated at the rate of one and one-half

      times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40)

      hours per week, as required by the FLSA throughout his employment.

             16.      Defendant violated Title 29 U.S.C. §207 in that:

             (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

                   his period of employment with Defendant;

             (b) No payments or provisions for payment have been made by Defendant to

                   properly compensate Plaintiff at the statutory rate of one and one-half times

                   Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per

                   work week, as provided by the FLSA; and

             (c) Defendant failed to maintain proper time records as mandated by the FLSA.

             17.      Prior to violating the FLSA, Defendant did not consult with an attorney

      to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

      from recovering payment for all overtime worked under the FLSA.

             18.      Prior to violating the FLSA, Defendant did not consult with the DOL to

      evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

      from recovering payment for all overtime worked under the FLSA.

             19.      Prior to violating the FLSA, Defendant did not consult with an accountant

      to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

      from recovering payment for all overtime worked under the FLSA.




                                                    3
Case 0:19-cv-61797-RKA Document 1-1 Entered on FLSD Docket 07/17/2019 Page 4 of 6



             20.     Based on the allegations in Paragraphs 17-19 above, Plaintiff is entitled

      to liquidated damages as Defendant has no objective or subjective good faith belief that

      its pay practices were in compliance with the FLSA.

             21.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

      to represent him in the litigation and has agreed to pay the firm a reasonable fee for its

      services.

                                      COUNT I
                   VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION


             22.     Plaintiff reincorporates and re-alleges paragraphs 1 through 21 as though

      set forth fully herein and further alleges as follows:

             23.     Plaintiff was entitled to be paid time and one-half his regular rate of pay

      for each hour worked in excess of forty (40) per work week.

             24.     During Plaintiff’s employment with Defendant, Plaintiff regularly

      worked overtime hours, but was not paid full and proper time and one-half compensation

      for all hours worked.

             25.     Plaintiff was not an exempt employee as defined by the FLSA.

             26.     As a result of Defendant’s intentional, willful, and unlawful acts in

      refusing to pay Plaintiff time and one half her regular rate of pay for each hour worked

      in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

      damages plus incurring reasonable attorneys’ fees and costs.

             27.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

      entitled to liquidated damages.




                                                   4
Case 0:19-cv-61797-RKA Document 1-1 Entered on FLSD Docket 07/17/2019 Page 5 of 6



              28.    At all times material hereto, Defendant failed to comply with Title 29 and

      United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with

      respect to Plaintiff by virtue of the management policy, plan or decision that intentionally

      provided for inadequate overtime compensation of such employees at a rate less than

      time and a half the applicable minimum wage for overtime hours.

              WHEREFORE, Plaintiff respectfully requests that judgment be entered in his

      favor against Defendant, and that this Court:

                     a. Declare, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                         practices complained of herein are in violation of the maximum hour

                         provisions of the FLSA;

                     b. Award Plaintiff overtime compensation in the amount due to him for

                         time worked in excess of forty (40) hours per work week;

                     c. Award Plaintiff liquidated damages in an amount equal to the

                         overtime award;

                     d. Award Plaintiff reasonable attorney’s fees and costs and expenses of

                         the litigation pursuant to 29 U.S.C. §216(b);

                     e. Award Plaintiff pre-judgment interest; and ordering any other further

                         relief the Court deems just and proper.

                                          JURY DEMAND

              Plaintiff demands trial by jury on all issues so triable as a matter of right by

      jury.




                                                   5
Case 0:19-cv-61797-RKA Document 1-1 Entered on FLSD Docket 07/17/2019 Page 6 of 6



            DATED this 24th day of June 2019.

                                       Respectfully Submitted,

                                       By: /s/ NOAH E. STORCH
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       Alexander R.F. Scala, Esq.
                                       Florida Bar No. 98770
                                       RICHARD CELLER LEGAL, P.A
                                       10368 W. State Rd.84, Suite 230
                                       Davie, FL 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                       E-mail: noah@floridaovertimelawyer.com
                                       E-mail: alexandra@floridaovertimelawyer.com

                                       Attorney for Plaintiff




                                                6
